internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 01-plr-115085-00 date date x state date date trust trust trust trust trust trust trust trust plr-115085-00 trust trust this responds to your letter dated date and subsequent correspondence requesting relief under sec_1362 of the internal_revenue_code facts according to the information submitted x is a corporation organized under the laws of state and made a valid s_corporation_election effective date the shareholders of x include trust trust trust trust trust trust trust trust trust and trust the trusts x stock was transferred to the trusts on date x intended that each of the trusts be treated as a qualified_subchapter_s_trust a qsst as defined in sec_1361 due to an oversight none of the trusts’ beneficiaries made timely qsst elections under sec_1362 thereby terminating x's s_corporation_election on date when x's counsel discovered the oversight x submitted this private_letter_ruling request for inadvertent termination relief under sec_1362 of the internal_revenue_code in addition x has requested a ruling that the trusts are eligible to hold s_corporation stock x has represented that although the trusts do not require the current_distribution of trust income by the trustee all trust income as defined under sec_643 has been and in the future will be distributed to the beneficiaries of the trusts every year x represents that the transfer of stock to the trusts and subsequent failure_to_file the qsst elections were not motivated by tax_avoidance or retroactive tax planning further x represents that from date until the present that x the beneficiaries of the trusts and all other shareholders of x have filed or will file returns consistent with x’s status as an s_corporation x and its shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person plr-115085-00 other than an estate other than a_trust described in sec_1361 and other than an organization described in c who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a subchapter_s_corporation shareholder sec_1361 states that a qsst whose beneficiary makes an election under sec_1361 will be treated as a_trust described in sec_1361 and the qsst’s beneficiary will be treated as the owner for purposes of sec_678 of that portion of the qsst’s s_corporation stock to which the election under sec_1361 applies sec_1361 defines a qualified_subchapter_s_trust as a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be only income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary’s death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to individual who is a citizen or resident_of_the_united_states under sec_1361 the beneficiary of a qsst may elect to have sec_1361 apply under sec_1361 this election will be effective up to days and two months before the date of the election under sec_1362 an election to be an s_corporation will be terminated whenever the corporation ceases to be a small_business_corporation sec_1 j iii d provides that if a corporation’s s election terminates because of a late qsst election the corporation may request inadvertent termination relief under sec_1362 sec_1362 provides that a corporation is treated as continuing to be an s_corporation during the period specified by the secretary if an election under sec_1362 by any corporation was terminated under paragraph or of sec_1362 the secretary determines that the termination was inadvertent no later than a reasonable period of time after discovery of the terminating event steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time plr-115085-00 during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to that period s rep no 97th cong 2d sess 1982_2_cb_718 in discussing sec_1362 of the code provides in part as follows if the internal_revenue_service determines that a corporation’s subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts conclusions based solely on the facts submitted and representations set forth above we conclude that x’s s_corporation_election was terminated on date however the termination was inadvertent within the meaning of sec_1362 therefore under sec_1362 x will be treated as an s_corporation from date and thereafter assuming x’s s_corporation_election is valid and is not otherwise terminated under sec_1362 however this ruling is contingent on the beneficiaries of the trusts filing qsst elections with an effective date of date with the appropriate service_center within days of the date of this ruling a copy of this letter must be attached to the qsst elections further based on the representations made and after review of the terms of the trusts we conclude that the trusts qualify as trusts described in sec_1361 and the beneficiaries will be treated under sec_678 as the owner of the portion of the trusts consisting of x stock during the period from date and thereafter accordingly the shareholders of x must include their pro_rata share of the separately and nonseparately computed items of x under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by x to plr-115085-00 shareholders under sec_1368 if x the trusts or any of x’s shareholders fail to treat x as described above this ruling will be null and void except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed on whether x's original election to be an s_corporation was a valid election under sec_1362 this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer and the second listed authorized representative sincerely s david r haglund david r haglund senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
